     Case 2:17-cv-00063-MCE-CKD Document 97 Filed 10/15/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL XAVIER BELL,                                 No. 2:17-cv-00063-MCE-CKD
12                          Plaintiff,
13              v.                                         ORDER
14    MICHAEL MARTEL, et al.,
15                          Defendants.
16

17             Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. On September 23, 2020 the court adopted the Findings

19   and Recommendations issued by the undersigned and granted the summary judgment motion as

20   to defendants Quinto, Brown and Spalding based on plaintiff’s failure to exhaust his

21   administrative remedies. ECF No. 93. The summary judgment motion with respect to the

22   remaining defendants was denied and the case was ordered to proceed against defendants

23   Agapay, Gill, Go, Gatchalian, Simon, Urquidez, Espino-Acevedo, Wagner, and Richardson. ECF

24   No. 93.

25             This court issued a further scheduling order on October 2, 2020 indicating that the law and

26   motions deadline had passed and that discovery had closed. ECF No. 95. Defendants filed a

27   motion to reconsider that order on October 8, 2020 correctly indicating that the court stayed all

28   discovery and the scheduling deadlines in this case prior to issuing Findings and
                                                           1
     Case 2:17-cv-00063-MCE-CKD Document 97 Filed 10/15/20 Page 2 of 3


 1   Recommendations on the summary judgment motion due to difficulties arising from plaintiff’s

 2   custody status and COVID-19. ECF No. 89. Therefore, the court will grant defendant’s motion

 3   for reconsideration and vacate the court’s order of October 2, 2020. However, the court will not

 4   issue an amended discovery and scheduling order at this time due to plaintiff’s ongoing custody at

 5   the Los Angeles County Men’s Central Jail. Rather, the court will direct plaintiff to file a status

 6   report within 14 days of his transfer to any CDCR institution following his re-sentencing in the

 7   Los Angeles County Superior Court.

 8           Accordingly, IT IS HEREBY ORDERED that:

 9           1.   Defendants’ motion for reconsideration (ECF No. 96) is granted.

10           2. The court’s scheduling order issued on October 2, 2020 (ECF No. 95) is hereby

11                vacated. All deadlines referenced in this order are vacated.

12           3. Plaintiff is directed to file a status report within 14 days of his transfer to any CDCR

13                institution following his re-sentencing in the Los Angeles County Superior Court.

14   Dated: October 15, 2020
                                                       _____________________________________
15
                                                       CAROLYN K. DELANEY
16                                                     UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22   12/bell0063.mfr.docx

23

24

25

26
27

28
                                                        2
     Case 2:17-cv-00063-MCE-CKD Document 97 Filed 10/15/20 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
